 



Exhibit 10.4

AMENDMENT NO. 2
TO
BURLINGTON RESOURCES INC.
INCENTIVE COMPENSATION PLAN
(As Amended and Restated Effective January 1, 2001)

     The Burlington Resources Inc. Incentive Compensation Plan (as amended and
restated effective as of January 1, 2001) is hereby amended as follows:

     The first sentence of Section 5.4 is amended to read as follows:

“Each calendar year the Company shall establish a ledger or notional account
(the ‘Memorandum Account’) for each Participant who has elected to defer payment
of his or her Incentive Award for that calendar year pursuant to Section 5.2 for
the purpose of reflecting the Company’s obligation to pay the deferred Incentive
Award for such calendar year as specified pursuant to Section 5.7; provided,
however, that all Memorandum Accounts established for a Participant that are to
be paid in the same manner, e.g., a lump sum, 5 annual installments or 10 annual
installments, may be combined into a single Memorandum Account.”

     The second sentence of Section 5.5 is amended to read as follows:

“Such interest shall be credited to the Interest Account as of such valuation
dates as shall be established by the Plan Administrator.”

     Section 5.5 is amended by adding the following sentence at the end thereof:

“The Plan Administrator shall determine, in its sole discretion, the valuation
dates for valuing each Participant’s Account(s).”

     The last sentence of Section 5.6 is amended to read as follows:

“In no event may any reinvestment be made of any portion of a Participant’s
Company Stock Account representing Phantom Stock purchased at a discount as
described in Section 5.5 prior to the expiration of a period of three years
following the date on which the Phantom Stock purchased at a discount was
credited to the Participant’s Company Stock Account; provided, however, that
this restriction shall not prevent the liquidation of all or any portion of the
Participant’s Company Stock Account in order to effect payments to the
Participant pursuant to Section 5.7.”

 



--------------------------------------------------------------------------------



 



     Section 5.7 is amended to read as follows:

“5.7 Payment of Accounts. Upon a Participant’s Termination or on any Special
Deferral payment date, the Company shall pay to such Participant (or to his or
her Beneficiary in case of the Participant’s death) an amount in cash equal to
the balance then credited to his or her affected Account(s) as follows:



(a)   a lump sum payment; or   (b)   in 5 consecutive substantially equal annual
installments; or   (c)   in 10 consecutive substantially equal annual
installments;

whichever form of payment has been elected by the Participant. Payment of
Accounts shall commence or be made in the month following the month in which the
Participant’s Termination or Special Deferral payment date occurs. In the case
of distribution to a Participant in installments, payment will be made on a pro
rata basis from each of the Participant’s Accounts.”

The date of adoption of this amendment by the Board of Directors of the Company
is July 21, 2004.

-2-